      Case: 4:19-cv-00176-DMB-RP Doc #: 18 Filed: 06/05/20 1 of 1 PageID #: 87




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

JOHN BROWN                                                                     PETITIONER

V.                                                                 NO. 4:19-CV-176-DMB-RP

STATE OF MISSISSIPPI                                                          RESPONDENT


                                    FINAL JUDGMENT

       In accordance with the Order entered this day, John Brown’s petition for a writ of habeas

corpus [1] is DISMISSED without prejudice for failure to exhaust. A certificate of appealability

is DENIED.

       SO ORDERED, this 5th day of June, 2020.

                                                   /s/Debra M. Brown
                                                   UNITED STATES DISTRICT JUDGE
